Case: 3:18-cv-00223-MPM-RP Doc #: 29 Filed: 11/14/19 1 of 2 PagelD #: 566

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
MISSISSIPPI OXFORD DIVISION

SUSAN Y. PARSONS PLAINTIFF
VS. CIVIL ACTION NO. 3:18-cv-223-MPM-RP

UNUM LIFE INSURANCE COMPANY OF AMERICA,
UNUM GROUP, AND JOHN DOES 1-50 DEFENDANTS
NOTICE OF APPEAL
Notice is hereby given that Plaintiff, Susan Y. Parsons, in the above named case, hereby
appeals to the United States Court of Appeals for the 5 Circuit from the Order granting Summary
Judgment to the Defendants, Unum Life Insurance Company of America, Unum Group, and John
Does 1-50, entered in this action on the 16 day of October, 2019.
This is the 14" day of November 2019.
Respectfully submitted,
SUSAN Y. PARSONS
BY: s/David B. McLaurin

David B. McLaurin (MBN 2714)
Her Attorney
Case: 3:18-cv-00223-MPM-RP Doc #: 29 Filed: 11/14/19 2 of 2 PagelD #: 567

CERTIFICATE OF SERVICE
The undersigned certifies that a true and accurate copy of the foregoing document was sent

via email to the following counsel of record:

Clifford K. (Ford) Bailey, III

WELLS MARBLE & HURST, PLLC
300 Concourse Bld., Suite 200
Ridgeland, MS 39157

foailey@wellsmar.com
ATTORNEY FOR DEFENDANT

This is the 14" day of November 2019.

s/David B. McLaurin
David B. McLaurin

McLAURIN LAW OFFICES, PLLC
David B. McLaurin, MS Bar No. 2714
1202 Office Park Drive, Suite D
Oxford, MS 38655

Phone: (662) 380-5048

Facsimile: (662) 269-4699

Email: david@mclaurinlaw.com
ATTORNEY FOR PLAINTIFF
